Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 5/4/22 has been entered. Claims 1, 11 and 16 have been amended. Claims 2-3 and 12-13 have been canceled. Claims 1, 4-11 and 14-20 remain pending in the application. 

Allowable Subject Matter
Claims 1, 4-11 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fail to singly or in combination to render obvious all the limitations of the independent claims. Yang et al. (US 20210084581 A1), Paladugu et al. (US 20210289391 A1) and Ly et al. (WO2020223219A1) are the closest prior art to the claimed invention.
Regarding claim 1, Yang teaches a method of operating a wireless communication network to serve a wireless User Equipment (UEs) over relay slices in a wireless relay and a network slice in the wireless communication network, the method comprising: 
the wireless relay wirelessly attaching to a wireless access node that responsively transfers relay attachment signaling for the wireless relay to an Access and Mobility Management Function (AMF); 
AMF receiving the relay attachment signaling for the wireless relay and responsively transferring a relay slice request for the wireless relay to a Network Slice Selection Function (NSSF), the NSSF receiving the relay slice request  and responsively transferring a network slice Identifier (ID) for the network slice and relay slice IDs for the relay slices for the wireless relay to the AMF; the AMF receiving the network slice ID and the relay slice IDs.
Paladugu teaches responsively transferring the network slice ID and the relay slice IDs for the wireless relay to a Session Management Function (SMF), and the SMF receiving the network slice ID and the relay slice IDs, the SMF receiving the network slice ID and the relay slice IDs.
Ly teaches in response, instantiating a network User Plane Function (UPF) in the wireless communication network responsive to the network slice ID and instantiating relay UPFs in the wireless relay responsive to the relay slice IDs; the wireless relay wirelessly exchanging user data with the UEs, the relay UPFs processing the user data for the relay slices, and the wireless relay wirelessly exchanging the user data with the wireless access node that exchanges the user data with the network UPF; and the network UPF receiving and processing the user data for the network slice.
Yang, Paladugu and Ly alone or in combination do not teach instantiating relay Control Plane Functions (CPFs) in the wireless relay for the relay slices; the wireless relay wirelessly receiving UE attachments from the UEs and the CPFs responsively transferring UE attachment signaling for the UEs to the wireless access node that responsively transfers the UE attachment signaling to the AMF; the AMF receiving the UE attachment signaling and responsively transferring UE slice requests for the UEs to the NSSF, the NSSF receiving the UE slice requests and responsively indicating the relay slice IDs for the UEs to the AMF, the AMF receiving the relay slice IDs for the UEs and responsively transferring the relay slice IDs for the UEs to the SMF, the SMF receiving the relay slice IDs for the UEs and responsively instructing the relay CPFs in the wireless relay to serve the UEs for the relay slices; the CPFs in the wireless relay receiving the SMF instructions and responsively directing the relay UPFs in the wireless relay to serve the UE for the relay slices of a particular application in combination with all the recited limitations of claim 1.

Regarding claim 11, Yang teaches a wireless communication network to serve a wireless User Equipment (UEs) over relay slices in a wireless relay and a network slice in the wireless communication network, the wireless communication network comprising: 
the wireless relay wirelessly configured to attach to a wireless access node that responsively transfers relay attachment signaling for the wireless relay to an Access and Mobility Management Function (AMF) and responsively transfer a relay slice request for the wireless relay to a Network Slice Selection Function (NSSF), the NSSF configured to receive the relay slice request and responsively transfer a network slice Identifier (ID) for the network slice and relay slice IDs for the relay slices for the wireless relay to the AMF, the AMF configured to receive the network slice ID and the relay slice IDs.
Paladugu teaches responsively transfer the network slice ID and the relay slice IDs for the wireless relay to a Session Management Function (SMF), and the SMF configured to receive the network slice ID and the relay slice IDs.
Ly teaches in response, instantiate a network User Plane Function (UPF) in the wireless communication network responsive to the network slice ID and instantiate relay UPFs in the wireless relay responsive to the relay slice IDs; the wireless relay configured to wirelessly exchange user data with the UEs, the relay UPFs configured to process the user data for the relay slices, and the wireless relay configured to wirelessly exchange the user data with the wireless access node that exchanges the user data with the network UPF; and the network UPF configured to receive and process the user data for the network slice.
Yang, Paladugu and Ly alone or in combination do not teach instantiate relay Control Plane Functions (CPFs) in the wireless relay for the relay slices; the wireless relay configured to wirelessly receive UE attachments from the UEs, and the CPFs configured to responsively transfer UE attachment signaling for the UEs to the wireless access node that responsively transfers the UE attachment signaling to the AMF; [[and]] the AMF configured to receive the UE attachment signaling and responsively transfer UE slice requests for the UEs to the NSSF, the NSSF configured to receive the UE slice requests and responsively indicate the relay slice IDs for the UEs to the AMF, the AMF configured to receive the relay slice IDs for the UEs and responsively transfer the relay slice IDs for the UEs to the SMF, the SMF configured to receive the relay slice IDs for the UEs and responsively instruct the relay CPFs in the wireless relay to serve the UEs for the relay slices; the CPFs in the wireless relay configured to receive the SMF instructions and responsively direct the relay UPFs in the wireless relay to serve the UE for the relay slices of a particular application in combination with all the recited limitations of claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
                 Stockert et al. (US 20210168031 A1) discloses selecting a resource configuration for a network slice based on characteristics of a user device and historical data related to the user device, resulting in a selected resource configuration. The operations can further include facilitating communicating resource configuration data representative of the selected resource configuration for the network slice to a network device for allocation to the user device connected to the network device. The operations can further include facilitating allocating resources to the network slice in accordance with the selected resource configuration.
	Hong et al. (US 11039366 B2) discloses a method and apparatus for reselecting a path for an integrated access and backhaul (IAB) relaying in a wireless communication system. An IAB node configures a criteria of path reselection among multiple nodes, receives information from the multiple nodes, and performs the path reselection based on the criteria by using the information received from the multiple nodes and cell quality of the multiple nodes.
Yuan et al. (US 20200396674 A1) a method for obtaining slice information and a relay apparatus. The method is applied to a scenario in which a relay apparatus is connected to at least two access network devices, and the method comprises: the relay apparatus receives first indication information sent by a user terminal, wherein the first indication information is used to indicate a slice service requested by the user terminal; and the relay apparatus sends the first indication information to a target access network device in the at least two access network devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641                                                                                                                                                                                         

/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641